Title: Article on Religion Adopted by Convention, [12 June 1776]
From: Madison, James,Mason, George
To: 


    
    [12 June 1776]
    
    16. That religion, or the duty which we owe to our Creator, and the manner of discharging it, can be directed only by reason and conviction, not by force or violence; and therefore, all men are equally entitled to the free exercise of religion, according to the dictates of conscience; and that it is the mutual duty of all to practise Christian forbearance, love, and charity, towards each other.
    